Citation Nr: 1046086	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-21 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for bone cancer, to include 
as due to exposure to ionizing radiation.

2.  Entitlement to service connection for skin cancer, to include 
as due to exposure to ionizing radiation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1957 to March 1961.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In September 2010, Veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A transcript of 
the hearing is of record.

At the hearing, the Veteran indicated that although he was not 
currently represented, he wished to have a representative for 
this appeal.  Therefore, the undersigned Veterans Law Judge 
allowed the record to be held open for 60 days in order for the 
Veteran to obtain representation.  Despite the record having been 
held open for the requisite time period, the Veteran has not 
submitted any paperwork appointing a representative.  Therefore, 
he is still without representation.

At the September 2010 Board hearing, the Veteran asserted 
entitlement to service connection for bilateral hearing 
loss as due to in-service acoustic trauma.  This issue has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his bone cancer and skin cancer are due 
to exposure to ionizing radiation during military service.  As to 
his skin cancer claim, noting his service near the equator and 
the garments he wore while serving there, the Veteran 
alternatively maintains that the disability might be related to 
in-service sun exposure.

The record reflects that he was diagnosed with skin cancer in May 
2008; however, the record does not reflect any medical evidence 
of a diagnosis of bone cancer.  In this regard, the Board notes 
that at the videoconference hearing before the undersigned, the 
Veteran testified that he received private medical treatment for 
both his skin cancer and his bone cancer.  He testified that he 
received treatment for his skin cancer from a physician named Dr. 
Rhyne in Elkin, North Carolina, and he received treatment for his 
bone cancer at Baptist Hospital in Winston-Salem, North Carolina.  
In the Veteran's November 2005 claim, he indicated that he was 
diagnosed with bone cancer in 1999.  Although the record contains 
some medical records from Baptist Hospital, there are no such 
medical records dated in or around 1999.  Moreover, there are no 
medical records from Dr. Rhyne in the claims file.  Therefore, 
these additional medical records should be obtained.

The record reflects that the Veteran was stationed at Kwajalein, 
Marshall Islands, from September 1957 to September 1958, during 
which time Operation HARDTRACK I was being conducted in the 
Pacific Proving Ground.  During that time the Veteran asserts 
that he was exposed to radiation during air-burst explosive 
testing.  Additionally, the Veteran stated that he slept in the 
rack that was above the H-bombs while he was stationed in the 
Marshall Islands.

A veteran is entitled to special development under 38 C.F.R. 
§ 3.311 if the veteran has a radiogenic disease as listed under 
38 C.F.R. § 3.311(b)(2)(i)-(xxiv), and the disease manifested 
during certain specific periods as defined under 38 C.F.R. 
§ 3.311(b)(5).  Bone cancer and skin cancer are listed as 
radiogenic diseases.  The Veteran's skin cancer manifested more 
than five years after service, satisfying 38 C.F.R. 
§ 3.311(b)(5).  According to 38 C.F.R. § 3.311(b)(5)(i), bone 
cancer must become manifest within 30 years after exposure.  As 
indicated above, in the Veteran's November 2005 claim, he 
indicated that he was diagnosed with bone cancer in 1999.  This 
is outside of the 30 year window; however, because the medical 
records associated with the Veteran's bone cancer are being 
sought on remand, this issue cannot be resolved on the current 
record.

The Board notes that the Veteran did claim exposure due to 
atmospheric nuclear weapons test participation.  However, a July 
2007 letter from the Defense Threat Reduction Agency (DTRA) notes 
that while the Veteran was stationed in Kwajalein, Marshall 
Islands during the time the United States Government conducted 
Operation HARDTRACK I, personnel stationed at Kwajalein were not 
considered to be participants in Operation HARDTRACK I unless 
there was documentation noting that they were stationed there to 
support the operation, or they were issued a film badge.  The 
DTRA continued to say that there was no indication that the 
Veteran participated in Operation HARDTRACK I during the VA-
defined operational test period, and that there was no record of 
radiation exposure for him.

While the Veteran's exposure to radiation cannot be presumed 
under the circumstance, further development would fall under 
38 C.F.R. § 3.311(a)(2)(iii) for other exposure claims.  Under 
such development, a request must be made for any available 
records concerning the Veteran's exposure to radiation, which 
includes (but is not limited to), the Veteran's DD Form 1141, 
NAVMED 6470/10, NAVMED 6470/11, and other records which may 
contain information pertaining to the Veteran's radiation dose 
exposure in service.  All records are then to be forwarded to the 
Under Secretary for Health, who will be responsible for 
preparation of a dose estimate, to the extent feasible.  In this 
case, after such development, if it is determined that the 
Veteran was exposed to ionizing radiation, and he subsequently 
developed bone cancer and/or skin cancer, which became manifest 
years after service, then the claim(s) should be forwarded to the 
Under Secretary for Benefits for consideration of the claim(s).  
The Under Secretary for Benefits, after a consideration of the 
factors of the case, may then request an advisory medical opinion 
from the Under Secretary for Health.  38 C.F.R. 
§ 3.311(a)(2)(iii).  In order to confirm the Veteran's 
participation in a "radiation-risk activity," the RO requested 
verification from the Officer in Charge, Navy Environmental 
Health Center Detachment.

Thus, VA should try to confirm whether the Veteran was exposed to 
ionizing radiation or residuals while stationed at Kwajalein, 
Marshall Islands, from September 1957 to September 1958.  On 
remand VA should ask the service department and any other 
appropriate government agency about the Veteran's possible 
exposure to ionizing radiation and, if a response cannot be 
given, to indicate the reasons(s) why.

Finally, in light of the Veteran's assertion that his skin cancer 
might be secondary to in-service sun exposure, VA must 
investigate this theory of service connection.  See Schroeder v. 
West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has 
obligation to explore all legal theories, including those unknown 
to the Veteran, by which he can obtain benefit sought for the 
same disability); see also Velez v. Shinseki, 23 Vet. App. 199, 
206 (2009).  Indeed, the Velez Court noted that alternative 
theories of entitlement to the same benefit do not constitute 
separate claims but are instead encompassed within a single 
claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. 
Cir. 2005) (denial of a claim by the Board is a decision as to 
all potential theories of entitlement, not just those considered 
and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) 
(although there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories all 
pertain to the same benefit for the same disability, they 
constitute the same claim); see also Robinson v. Shinseki, 557 
F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, 
theories of substantive entitlement to benefits such as direct 
and secondary service connection are not independent).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain consent and 
authorization to release medical information 
(VA Form 21-4142) from the Veteran's family 
doctor, Dr. Rhyne in Elkin, North Carolina, 
and from Baptist Hospital in Winston-Salem, 
North Carolina, where he was treated for bone 
cancer in or around 1999.  Subsequent to the 
return of the VA Form 21-4142 from the 
Veteran, obtain his private treatment 
records.  All communications with the Veteran 
and record of any attempt to obtain his 
private treatment records must be properly 
documented in the claims file.  If a negative 
response is received from the Veteran, or any 
treatment provider, the claims file must be 
properly documented in this regard.

2.  Contact the Department of the Navy or 
other government depository and request 
information to determine whether, and to what 
extent, the Veteran was exposed to ionizing 
radiation while stationed at the Naval Air 
Station at Kwajalein, Marshall Islands, from 
September 23, 1957 to September 23, 1958.  
Such incidents should include claimed 
exposure to a radiation:  (1) due to 
atmospheric testing conducted in relation to 
Operation HARDTRACK I at the Pacific Proving 
Grounds; and (2) due to sleeping in the rack 
above the H-bombs from 1957 to 1958.  In so 
doing, provide the service department or 
other depository with the appropriate 
information, as needed, showing service 
dates, duties, and units of assignment for 
the Veteran.

Document all records requests in writing and 
include a copy of such requests and any 
responses in the claims file.  Associate all 
documents obtained with the claims file.  All 
efforts to obtain these records, and the 
responses received, must be documented in the 
claims file, and VA must continue such 
efforts until it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.

3.  After completion of the above, forward 
the Veteran's claims file to the Under 
Secretary for Health for preparation of an 
estimate of the Veteran's probable dose 
exposure to ionizing radiation in service.

4.  After receipt of the dose estimate(s) 
provided by the Under Secretary for Health, 
VA should review the dose estimate(s) and 
determine whether any additional development 
of the ionizing radiation claims is required 
under 38 C.F.R. § 3.311(b) and complete such 
development.  Then, determine whether the 
ionizing radiation claims require any further 
review by the Under Secretary for Benefits 
pursuant to 38 C.F.R. § 3.311(c).

5.  Unless VA determines that the Veteran's 
skin cancer is related to in-service 
radiation exposure, he must be afforded an 
appropriate VA examination to determine 
whether he has skin cancer that is otherwise 
related to or had its onset in service, and 
in particular to his reported in service sun 
exposure.  The examiner must state whether it 
is at least as likely as not that the 
Veteran's skin cancer is related to his 
reported in-service sun exposure or otherwise 
had its onset during service.  

All findings and conclusions should be set 
forth in a legible report, accompanied by a 
rationale.

6.  After completion of the above and any 
other notice or development needed, 
readjudicate the issues on appeal.  In 
readjudicating the Veteran's skin cancer 
claim, the RO must consider whether service 
connection is warranted on the basis that the 
Veteran developed the disease due to in-
service sun exposure.  If the determinations 
remain unfavorable to the Veteran, he must be 
furnished a Supplemental Statement of the 
Case which addresses all evidence associated 
with the claims file since the last Statement 
of the Case.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

